United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2452
                                   ___________

Charles Bausley,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Bender, Deputy; Ritter, Deputy,         * Western District of Arkansas.
                                        *
             Appellees.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: October 1, 2004
                                Filed: October 13, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Bausley appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action claiming defendant jail personnel violated his constitutional rights by moving
him to a different cell after a fight, without letting him present his version of the
incident, and by seizing property from his cell. Having carefully reviewed the record,
we conclude dismissal was proper for the reasons the district court stated. See Sandin


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
v. Conner, 515 U.S. 472, 486 (1995); Hudson v. Palmer, 468 U.S. 517, 525-36
(1984). Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                    -2-